








12




OMNIMETRIX, LLC
AT-WILL EMPLOYMENT, CONFIDENTIAL INFORMATION,
NON-COMPETITION AND INVENTION ASSIGNMENT AGREEMENT
In consideration of, and as a condition of, my employment with OmniMetrix, LLC,
a Georgia limited liability company (“OmniMetrix”), and in further consideration
of my receipt of the compensation now and hereafter paid to me by the Company
(as hereinafter defined), I agree as follows:


OmniMetrix and its parent company, Acorn Energy, Inc., a Delaware corporation
(“Acorn”), are hereinafter collectively and together with their respective
parents, subsidiaries, affiliates, successors or assigns referred to as the
“Company.”


The Company and I acknowledge and agree that I am currently employed by
OmniMetrix pursuant to the terms of that certain Employment Agreement dated
January 1, 2011 (the “Prior Agreement”), and that this At-Will Employment,
Confidential Information, Non-Competition and Invention Assignment Agreement
(this “Agreement”) in exchange for a one-time payment of $50,000.00 payable upon
execution of this Agreement shall replace and supersede the terms and conditions
of the Prior Agreement.


I acknowledge that the Company has made a substantial investment of time and
resources in developing its business, products, services, goodwill, client
relationships, and Confidential Information (as defined below) and trade
secrets, and that it is a legitimate business interest of the Company to protect
this investment and to retain its Confidential Information and trade secrets and
the goodwill of its clients. I further acknowledge that I have or will come into
possession of specialized skills, learning, or abilities, or customer contacts,
customer information, and/or confidential information that is important to the
business of the Company by reason of having worked for the Company.


1.At-Will Employment.
I UNDERSTAND AND ACKNOWLEDGE THAT MY EMPLOYMENT WITH THE COMPANY IS FOR AN
UNSPECIFIED DURATION AND CONSTITUTES “AT-WILL” EMPLOYMENT. I ALSO UNDERSTAND
THAT ANY REPRESENTATION TO THE CONTRARY IS UNAUTHORIZED AND NOT VALID UNLESS IN
WRITING AND SIGNED BY THE CEO OF ACORN. ACCORDINGLY, I ACKNOWLEDGE THAT MY
EMPLOYMENT RELATIONSHIP MAY BE TERMINATED AT ANY TIME, WITH OR WITHOUT GOOD
CAUSE OR FOR ANY OR NO CAUSE, AT MY OPTION OR AT THE OPTION OF THE COMPANY, WITH
OR WITHOUT NOTICE UNLESS I HAVE AN EXISTING AGREEMENT WITH THE COMPANY REGARDING
NOTICE, AND IF SO THE NOTICE PROVISION IN SUCH AGREEMENT SHALL CONTROL.


If my employment terminates for any of the following reasons then I shall be
entitled to receive my then current Base Salary (defined below) through the
termination date and thereafter the Company shall have no further obligations
under this Agreement, provided that I shall continue to be bound by Section 7
and all other post-termination obligations contained in this Agreement:
a)my death;




--------------------------------------------------------------------------------




b)my disability which renders me unable to substantially perform the essential
functions of my job for a continuous period of ninety (90) days, taking into
account reasonable accommodation for physical disability;
c)mutual written agreement between myself and the Company at any time;
d)neglect of my obligations and duties hereunder (other than as result of
physical or mental incapacity) which is not cured within ten (10) business days
after written notice by the Company specifying the details of such neglect;
e)my material breach of this Agreement which is not cured within ten (10)
business days after written notice by the Company specifying the details of such
breach;
f)any material act or omission by me which is, or is likely to be, injurious to
the Company or the business reputation of the Company;
g)my dishonesty, fraud or material malfeasance or misconduct in the performance
of my duties;
h)my failure (i) to perform my duties satisfactorily under this Agreement, (ii)
to follow the direction (consistent with my duties) of the Company, or (iii) to
follow the policies, procedures, and rules of the Company, following notice of
such failure to me from the Company specifying the details of such failure;
provided, however, that I shall have ten (10) business days from receipt of such
notice to cure such any such failure;
i) my conviction of, or my entry of a plea of guilty to, a felony or crime
involving moral turpitude; or
j) my resignation for other than Good Reason (as defined below).


If my employment terminates for any of the following reasons:


a)my resignation for “Good Reason” which shall exist if the Company, without my
written consent; (i) reduces my then current Base Salary; (ii) materially
reduces the benefits to which I am entitled on the date hereof; (iii) materially
reduces my responsibilities or (iv) commits a material breach of this Agreement
which is not remedied by the Company within ten (10) business days of receiving
notice of such breach.


b)the Company terminates my employment, at any time and for any reason not
defined in sub-sections a-j, above,


then the Company shall pay me, (i) on the effective date of such termination, my
then current Base Salary pro rata for services rendered up to and including the
date of termination, and reimbursement for expenses incurred by me pursuant to
Section 2.4 through the effective date of termination, (ii) six (6) months of
Base Salary in effect as of the date of termination, payable in accordance with
the Company's normal payroll practices with normal payroll deductions. To the
extent I participate in the COBRA coverage required to be offered by the Company
under applicable law, the Company shall all pay insurance premiums for such
COBRA coverage for a period of time equal to twelve (12) months following the
date of termination. The Company's obligation to make the separation payments
shall be conditioned upon:
1.Execution of a Separation and Release Agreement in a form prepared by the
Company whereby I release the Company from any and all liability and claims of
any kind.
2.Compliance with the restrictive covenants (Section 7) and all post-termination
obligations contained in this Agreement.
The Company's obligation to make the severance payments set forth in this
Section 1 shall terminate immediately upon any material breach by me of any
post-termination obligations to which I am subject or upon obtaining full-time
employment upon terms reasonably comparable to or more favorable to me than the
severance payment; provided, however, under no circumstances shall I be required
to return any payments received by me prior thereto.




--------------------------------------------------------------------------------






2.Compensation.


2.1. Base Salary. For all services rendered by me under this Agreement, the
Company shall pay me an annualized base salary of $200,000, as may be increased
by the Company from time to time during the term hereof (the “Base Salary”),
payable in equal installments on the Company's semi-monthly payroll dates.


2.2. Benefits. In addition to the Base Salary, during the term of this
Agreement, I shall also be entitled to participate in or receive benefits under
all of the benefit plans, programs, arrangements and practices, including such
retirement plans, disability, and group life, sickness, accident or health
insurance programs, if any, as may be established from time to time by the
Company for the benefit of executive employees serving in similar capacities
with the Company, in accordance with the terms of such plans, as amended by the
Company from time to time; it being understood that the Company has and will
maintain health and dental insurance covering myself, my spouse and children.
The Company acknowledges and agrees to maintain a life insurance policy in the
amount of $500,000.00 with the beneficiary as designated by me from time to
time. The Company shall pay any costs associated with such life insurance policy
and benefit programs. A monthly car allowance of five hundred dollars ($500.00)
payable in accordance with customary practices of the Company. The Company
further agrees to establish and maintain a management incentive compensation
plan in which I will be eligible to participate, the terms of which shall be
determined in the sole discretion of the board of directors of the Company (the
“Board”) and the units of which shall represent 15% in the aggregate of the
fully-diluted equity of the Company as of the date hereof; provided, however,
that the aggregate percentage of ownership represented by such units shall not
be subject to further dilution with respect to the first $1,500,000 of
additional investment by the Company's equity holders.


2.3 Vacation. During the term of this Agreement, I will be entitled to four (4)
weeks of paid vacation per annum.


2.4. Expenses. I shall be reimbursed for all reasonable and approved
“out‑of‑pocket” business expenses for business travel except as provided below
and business entertainment incurred in connection with the performance of my
duties under this Agreement. The reimbursement of my business expenses shall be
upon monthly presentation to and approval by the Company of valid receipts and
other appropriate documentation for such expenses.


2.5. Bonus. I shall have the opportunity to earn a bonus of thirty percent (30%)
of my Base Salary, payable on or before January 15th of the year following the
year in which the bonus was earned. To qualify for this bonus the Company shall
achieve fiscal year financial performance targets established in January of each
fiscal year by the Board in its discretion, provided that the 2012 financial
performance targets shall be determined by the Board in its discretion as soon
as reasonably practicable following the date hereof and shall take into account
the 2012 proposed budget and Acorn's 2012 capital funding of the Company.
        
3.Confidential Information.


A.Company Information. I acknowledge and agree that during and as a consequence
of my employment with the Company the Company will disclose, or has already
disclosed, to me for use in my employment, and that I will be provided access to
and otherwise make use of, acquire, create, or add to certain valuable,
confidential, proprietary, and/or secret information relating to the business of
the Company (whether tangible or intangible and whether or not electronically
kept or stored). I agree at all times during my employment with the Company and
thereafter for the greater of five (5) years or, if longer, for so long as the
Confidential Information




--------------------------------------------------------------------------------




remains confidential, to hold in the strictest confidence, and not to use,
except for the benefit of the Company, or to disclose to any person, firm, or
corporation without written authorization of the Board of Directors of Acorn,
any Company Confidential Information. I understand that my unauthorized use or
disclosure of Company Confidential Information during my employment may lead to
disciplinary action, up to and including immediate termination and legal action
by the Company. I understand and agree that “Company Confidential Information”
means any non-public information that relates to the actual or anticipated
business, research, or development of the Company, or to the Company's technical
data, trade secrets, or know-how, including, but not limited to formulas,
research, product plans, or other information regarding the Company's products
or services and markets therefor, customer lists and customers (including, but
not limited to, customers of the Company on which I called or with which I may
become acquainted during the term of my employment), software, developments,
inventions, processes, formulas, technology, designs, drawings, engineering,
hardware configuration information, marketing, finances and other business
information; provided, however Company Confidential Information does not include
any of the foregoing items to the extent the same have become publicly known and
made generally available through no wrongful act of mine or of others.
B.Former Employer Information. I agree that during my employment with the
Company, I will not improperly use, disclose, or induce the Company to use any
proprietary information or trade secrets of any former or concurrent employer or
other person or entity. I further agree that I will not bring onto the premises
of the Company or transfer onto the Company's technology systems any unpublished
document, proprietary information, or trade secrets belonging to any such
employer, person, or entity unless consented to in writing by both Company and
such employer, person, or entity.
C.Third Party Information. I recognize that the Company may have received and in
the future may receive from third parties associated with the Company, e.g., the
Company's customers, suppliers, licensors, licensees, partners, or collaborators
(“Associated Third Parties”) their confidential or proprietary information
(“Associated Third Party Confidential Information”). By way of example,
Associated Third Party Confidential Information may include the habits or
practices of Associated Third Parties, the technology of Associated Third
Parties, requirements of Associated Third Parties, and information related to
the business conducted between the Company and such Associated Third Parties. I
agree at all times during my employment with the Company and thereafter, to hold
in the strictest confidence, and not to use or to disclose to any person, firm,
or corporation any Associated Third Party Confidential Information, except as
necessary in carrying out my work for the Company consistent with the Company's
agreement with such Associated Third Parties. I understand that my unauthorized
use or disclosure of Associated Third Party Confidential Information during my
employment will lead to disciplinary action, up to and including immediate
termination and legal action by the Company.
4.Inventions.
A.Inventions Retained and Licensed. I have attached hereto as Exhibit A, a list
describing all inventions, discoveries, original works of authorship,
developments, improvements, and trade secrets, which were conceived in whole or
in part by me prior to my employment with the Company to which I claim any
right, title or interest, and which could relate to the Company's proposed
business, products, or research and development (“Prior Inventions”); or, if no
such list is attached, I represent and warrant that there are no such Prior
Inventions. Furthermore, I represent and warrant that the inclusion of any Prior
Inventions from Exhibit A of this At-Will Employment, Confidential Information,
Non-Competition and Invention Assignment Agreement (the “Agreement”) will not
materially affect my ability to perform all obligations under this Agreement.
If, in the course of my employment with the Company, I or the Company
incorporate into or use in connection with any product, process, service,
technology, or other work by or on behalf of Company any Prior Invention, I
hereby grant to the Company a nonexclusive, royalty-free, fully paid-up,
irrevocable, perpetual, worldwide license, with the right to grant and authorize
sublicenses, to make, have made, modify, use, import, offer for sale, and sell
such Prior Invention as part of or in




--------------------------------------------------------------------------------




connection with such product, process, service, technology, or other work and to
practice any method related thereto.
B.Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements, designs, discoveries, ideas,
trademarks, or trade secrets, whether or not patentable or registrable under
patent, copyright, or similar laws, which I may solely or jointly conceive or
develop or reduce to practice, or cause to be conceived or developed or reduced
to practice, during the period of time I am in the employ of the Company
(including during my off-duty hours), or with the use of Company's equipment,
supplies, facilities, or Company Confidential Information (collectively referred
to as “Inventions”), provided that any Inventions that are not related to or
useful to the business or proposed business of the Company may be promptly
disclosed in writing by me to the Company, and if the Company does not notify me
in writing within ninety (90) days of its intent to pursue any such Inventions,
than I shall own such Inventions and may further develop and pursue such
Inventions subject to my continued compliance with my obligations under this
Agreement. I further acknowledge that all original works of authorship which are
made by me (solely or jointly with others) within the scope of and during the
period of my employment with the Company and which are protectable by copyright
are “works made for hire,” as that term is defined in the United States
Copyright Act. I understand and agree that the decision whether or not to
commercialize or market any Inventions is within the Company's sole discretion
and for the Company's sole benefit and that no royalty or other consideration
will be due to me as a result of the Company's efforts to commercialize or
market any such Inventions.
C.Maintenance of Records. I agree to keep and maintain adequate, current,
accurate, and authentic written records of all Inventions made by me (solely or
jointly with others) during the term of my employment with the Company. The
records will be in the form of notes, sketches, drawings, electronic files,
reports, or any other format that may be specified by the Company. The records
are and will be available to and remain the sole property of the Company at all
times.
D.Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company's expense, in every proper way to secure the Company's
rights in the Inventions and any rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem proper or necessary in order to apply for, register, obtain,
maintain, defend, and enforce such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Inventions and any rights relating
thereto, and testifying in a suit or other proceeding relating to such
Inventions and any rights relating thereto. I further agree that my obligation
to execute or cause to be executed, when it is in my power to do so, any such
instrument or papers shall continue after the termination of this Agreement. If
the Company is unable because of my mental or physical incapacity or for any
other reason to secure my signature with respect to any Inventions including,
without limitation, to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering such Inventions,
then I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact, to act for and
in my behalf and stead to execute and file any papers, oaths and to do all other
lawfully permitted acts with respect to such Inventions with the same legal
force and effect as if executed by me.
E.Acknowledgement of Pre-existing obligations Regarding Inventions. I
acknowledge that I have been an employee, owner, and/or co-owner of the Company
for a period of time prior to execution of this Agreement (hereinafter “the
Period”). I acknowledge and agree that, to the fullest extent allowed by
applicable law, Sections 4A-4D of this Agreement shall also apply to the Period.
As a non-limiting example, to the extent that I have not already made such
assignment, I hereby assign to the Company, or its designee, all my right,
title, and interest in and to any and all Inventions, which I have solely or
jointly




--------------------------------------------------------------------------------




conceived or developed or reduced to practice, or caused to be conceived or
developed or reduced to practice, during the Period (including during my
off-duty hours during the Period), or with the use of Company's equipment,
supplies, facilities, or Company Confidential Information during the Period,
except for those Inventions, described on the list attached hereto as Exhibit C,
which do not relate to the Company's business, products, or research and
development.
5.Conflicting Employment. I represent that I have no other agreements,
relationships, or commitments to any other person or entity that conflict with
my obligations to the Company under this Agreement or my ability to become
employed and perform the services for which I am being hired by the Company. I
further agree that if I have signed a confidentiality agreement or similar type
of agreement with any former employer or other entity, I will comply with the
terms of any such agreement to the extent that its terms are lawful under
applicable law. If any such agreement with a third party, including any former
employer, exists, I agree to immediately furnish a copy to the Company for its
evaluation. I represent and warrant that after undertaking a careful search
(including searches of my computers, cell phones, electronic devices and
documents), I have returned all property and confidential information belonging
to all prior employers. Moreover, I agree to fully indemnify the Company, its
directors, officers, agents, employees, investors, shareholders, administrators,
affiliates, divisions, subsidiaries, predecessor and successor corporations, and
assigns for all verdicts, judgments, settlements, and other losses incurred by
any of them resulting from my breach of my obligations under any agreement to
which I am a party or obligation to which I am bound, as well as any reasonable
attorneys' fees and costs if the plaintiff is the prevailing party in such an
action.
6.Returning Company Documents. Upon separation from employment with the Company
or on demand by the Company during my employment, I will immediately deliver to
the Company, and will not keep in my possession, recreate or deliver to anyone
else, any and all Company property, including, but not limited to, Company
Confidential Information, Associated Third Party Confidential Information, as
well as all devices and equipment belonging to the Company (including computers,
handheld electronic devices, telephone equipment, and other electronic devices),
Company credit cards, records, data, notes, notebooks, reports, files,
proposals, lists, correspondence, specifications, drawings blueprints, sketches,
materials, photographs, charts, all documents and property, and reproductions of
any of the aforementioned items that were developed by me pursuant to my
employment with the Company, obtained by me in connection with my employment
with the Company, or otherwise belonging to the Company, its successors, or
assigns, including, without limitation, those records maintained pursuant to
Section 4.C. I also consent to an exit interview to confirm my compliance with
this Section 6.
7.Non-Competition and Non-Solicitation.
(a)Employee's Covenants. In consideration of my employment by the Company
hereunder and other good and valuable consideration, I hereby agree that during
the Non-Competition Period (as defined below), I shall not in the
Non-Competition Territory (as defined below), on my own behalf or through an
entity of which I am a partner, shareholder, officer, director, employee,
manager, associate, agent, consultant, independent contractor or owner,
(i) solicit Business (as defined below) from any customer or potential customer
of the Company or any customer or potential customer with which I have had
material contact during the term of my employment, (ii) employ or recruit for
employment, or cause the inducement of same, on my own behalf or for any company
engaged in the Business, any person employed by the Company as of the date of
the termination of my employment or with whom I have had material contact during
my employment, (iii) serve in the Business in a capacity identical to or similar
to that capacity in which I worked at the Company, (iv) serve in the Business in
a management level position with any company which is a competitor of the
Company or (v) otherwise engage in the Business.
“Business” shall mean:
(i)the business of designing, manufacturing, marketing and selling (A) wireless
remote systems that monitor standby power generation, backup power generators,
remote powered




--------------------------------------------------------------------------------




equipment, cellular towers, emergency towered communications and remote tower
sites, (B) wireless remote systems that monitor landfill gas and (C) cathodic
protection products to monitor pipeline integrity; and
(ii)     any other businesses engaged in by the Company including, but not
limited to, activities, products, services or lines of business acquired,
developed by or engaged in by the Company or any of their affiliates on or after
the date hereof and at any time during the employment of Employee.
The “Non-Competition Period” shall mean a period of eighteen months following
the termination, for any reason, of my employment.
“Non-Competition Territory” means:
(ii)The countries of the United States, Canada and Mexico and any additional
country in the world in which the Company conducts Business after the date of
commencement of my employment; or
(iii)If the preceding subdivision is determined by a court of competent
jurisdiction to be too broad, the territory shall be the United States, Canada
and Mexico; or
(iv)If the preceding subdivision is determined by a court of competent
jurisdiction to be too broad, the territory shall be the United States; or
(v)If the preceding subdivision is determined by a court of competent
jurisdiction to be too broad, the territory shall be an area encompassing the
following states of the United States of America: Alabama, Alaska, Arizona,
Arkansas, California, Colorado, Connecticut, Delaware, District of Columbia,
Florida, Georgia, Hawaii, Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky,
Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi,
Missouri, Montana, Nebraska, Nevada, New Hampshire, New Jersey, New Mexico, New
York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode
Island, South Carolina, South Dakota, Tennessee, Texas, Utah, Vermont, Virginia,
Washington, West Virginia, Wisconsin, Wyoming.
Notwithstanding the foregoing, I may, without violating this Section 7, own, as
a passive investment, shares of capital stock of a publicly-held corporation
that engages in the Business where the number of shares, options or warrants of
such corporation's capital stock that are owned by me represent less than five
percent of the total number of shares of such corporation's capital stock
outstanding. Further, I agree to notify the CEO or the Board of Directors of
Acorn in writing about any potential employment that may be construed as in the
Business, so that the Company may determine whether such potential employment
may be construed as in the Business and, if it so chooses, to take whatever
steps it deems appropriate to protect its legitimate business interests.
(b)Consideration. I acknowledge and understand that my employment is conditioned
upon me agreeing to the terms of this Section 7 and other terms of this
Agreement and me complying with all covenants set forth in this Section 7 and
this Agreement, and I am willingly entering into the covenants set forth in this
Section 7 and this Agreement in consideration of the Company hiring me.
(c)Understanding of Covenants. I represent and agree that I (i) am familiar with
the foregoing covenants not to compete and not to solicit and (ii) am fully
aware of my obligations hereunder, including, without limitation, the
reasonableness of the length of time, scope and geographic coverage of these
covenants. I acknowledge and agree that the provisions of this Section are
reasonable and an integral part of my employment relationship with the Company
and that the restrictions contained within this Section are part of the
consideration received by the Company in connection with the entering into the
employer-employee relationship with me, and that the restrictions are necessary
to protect the Company's legitimate business interests and to prevent me from
unfairly taking advantage of those contacts established or strengthened and the
knowledge gained while with the Company.




--------------------------------------------------------------------------------




(d)Cessation of Payments and Benefits Upon Breach. Upon any breach of this
Agreement by me, any severance payments which I may be entitled to, if any,
shall immediately cease and terminate, and I shall be obligated to immediately
return to the Company the full amount of any severance payments and the value of
any severance benefits previously paid to or received by me. I acknowledge and
agree this subsection does not entitle me to receipt of any severance payments
or benefits.
(e)Modification and Survival of Restrictions. In the event that any provision of
this Section 7 relating to the time period of the restrictions, the definition
of Business, the breadth of restricted activities or geographic area, or related
matters, is declared by a court of competent jurisdiction to exceed the maximum
restrictiveness such court deems reasonable and enforceable, then such aspects
of this Section 7 as would be deemed reasonable and enforceable by the court
will become and thereafter be the maximum restriction in such regard, and such
restriction will remain enforceable to the fullest extent deemed reasonable by
such court. I expressly agree that the court shall so modify any such provision
so as to provide for the maximum permissible scope of protection for the
Company, including by rewriting such provision to make it sufficiently limited.
The restrictions set forth in this Section 7 shall survive the termination of
this Agreement or Employee's termination of employment.
(f)Inadequacy of Monetary Damages. I acknowledge and agree that monetary damages
alone would not adequately compensate the Company in the event of a breach by me
of any of the provisions of this Section 7 or Sections 3, 4 or 6 of this
Agreement. In the event of a breach or threatened breach by the me of any of the
provisions of this Section 7 or Sections 3, 4 or 6 of this Agreement, the
Company will have the right to seek both monetary damages for any past breach
and equitable relief, including specific performance by means of an injunction
or other action against me or against my partners, agents, representatives,
servants, employers, employees, associates or any and all other persons acting
directly or indirectly by or with me, to prevent or restrain any breach.
8.Termination Certification. Upon separation from employment with the Company, I
agree to immediately sign and deliver to the Company the “Termination
Certification” attached hereto as Exhibit B. I also agree to keep the Company
advised of my home and business address for a period of one (1) year after
termination of my employment with the Company, so that the Company can contact
me regarding my continuing obligations provided by this Agreement.
9.Notification of New Employer. In the event that I leave the employ of the
Company, I hereby grant consent to notification by the Company to my new
employer about my obligations under this Agreement.
10.Code of Conduct and Ethics. I agree to diligently adhere to all policies of
the Company including, but not limited to, its Code of Conduct and Ethics, all
of which may be revised from time to time during my employment.
11.Representations. I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company. I hereby represent and warrant that
I have not entered into, and I will not enter into, any oral or written
agreement in conflict herewith.
12.Audit. I acknowledge that I have no reasonable expectation of privacy in any
computer, technology system, software, handheld device or telephone owned or
licensed by the Company, or any documents or emails that are used in the conduct
the business of the Company. As such, the Company has the right to audit and
search all such items and systems, without further notice to me, to ensure that
the Company is licensed to use the software on the Company's devices in
compliance with the Company's software licensing policies, to ensure compliance
with the Company's policies, and for any other business-related purposes in the
Company's sole discretion. I understand that I am not permitted to add any
unlicensed, unauthorized, or non-compliant applications to the Company's
technology systems and that I shall refrain from copying unlicensed software
onto the Company's technology systems or using non-licensed software or web
sites. I understand that it is my responsibility to comply with the Company's
policies governing use of the Company's documents and the internet, email,
telephone, and technology systems to which I will have




--------------------------------------------------------------------------------




access in connection with my employment.
13.General Provisions.
A.Governing Law; Consent to Personal Jurisdiction. This Agreement will be
construed under and governed by the laws of the State of Georgia without giving
effect to any choice-of-law rules or principles that may result in the
application of the laws of any jurisdiction other than Georgia. Any proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement shall be brought exclusively in the Fulton
County Superior Court Business Case Division, or if such Division is no longer
available or such agreement by the parties regarding venue for its disputes
shall be deemed unenforceable, in any court of competent jurisdiction located in
Metropolitan Atlanta, Georgia and each of the parties hereby consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such lawsuit or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such proceeding in any such court or that any such
proceeding that is brought in any such court has been brought in an inconvenient
forum. Process in any such proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court.
B.Entire Agreement. This Agreement, together with any Exhibits hereto, set forth
the entire agreement and understanding between the Company and me relating to
the subject matter herein and supersede all prior agreements, discussions or
representations between us relating to this subject matter including, but not
limited to, any representations made during my interview(s) or relocation
negotiations (if any), whether written or oral. Any restrictive covenants
contained in any prior employment agreement between me and the Company are
hereby expressly superseded and shall be of no force or effect. Provided,
however, notwithstanding anything to the contrary herein, neither this Agreement
nor the covenants contained herein shall supersede the restrictive covenants
contained in the OmniMetrix, LLC, Limited Liability Company Interest Purchase
Agreement if I am a party to that agreement, it being my intent that the
covenants contained in such purchase agreement and the covenants contained in
this employment agreement are for different purposes, contain different terms,
and are intended to both be enforceable against me according to their respective
terms. No modification of or amendment to this Agreement, nor any waiver of any
rights under this Agreement, will be effective unless in writing signed by the
Manager of the Company and me. Any subsequent change or changes in my duties,
salary, or compensation will not affect the validity or scope of this Agreement.
C.Severability. If one or more of the provisions in this Agreement are deemed
void or unenforceable as written, then such unenforceability shall not affect
any other provisions or subparts of provisions, which shall remain in full force
and effect, and the court may modify any offending provisions so as to make them
enforceable to the fullest extent permitted by law.
D.Successors and Assigns. This Agreement will be binding upon my heirs,
executors, assigns, administrators, and other legal representatives and will be
for the benefit of the Company, its successors, and its assigns.
E.Waiver. Waiver by the Company of a breach of any provision of this Agreement
will not operate as a waiver of any other or subsequent breach.
F.Survivorship. The rights and obligations of the parties to this Agreement will
survive termination of my employment with the Company.
G.Signatures. This Agreement may be signed in two counterparts, each of which
shall be deemed an original, with the same force and effectiveness as though
executed in a single document.
[Signature Page to Follow]




SIGNATURE PAGE TO




--------------------------------------------------------------------------------




AT-WILL EMPLOYMENT, CONFIDENTIAL INFORMATION,
NON-COMPETITION AND INVENTION ASSIGNMENT AGREEMENT


Date: February 15, 2012                                        
Signature
Deena P. Redding                
Typed or Printed Name of Employee
ACCEPTED AND AGREED TO:


OMNIMETRIX, LLC
By: XYZ HOLDINGS, INC., it's Manager




By:                         
Name:                         
Title:                         




Exhibit A
LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP


Title
Date
Identifying Number or Brief Description
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




___ No inventions or improvements
___ Additional Sheets Attached
Signature of Employee:                 
Print Name of Employee:                 
Date:                             






Exhibit B
OMNIMETRIX, LLC
TERMINATION CERTIFICATION
This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents, or property, or reproductions of any aforementioned
items belonging to OmniMetrix, LLC, its subsidiaries, parents, affiliates,
successors, or assigns (together, the “Company”).
I further certify that I have complied with all the terms of the Company's
At-Will Employment, Confidential Information, Non-Competition and Invention
Assignment Agreement signed by me, including the reporting of any inventions and
original works of authorship (as defined therein), conceived or made by me
(solely or jointly with others) covered by that agreement.
I further agree that, in compliance with the At-Will Employment, Confidential
Information, Non-Competition and Invention Assignment Agreement, I will preserve
as confidential all Company Confidential Information and Associated Third-Party
Confidential Information, including trade secrets, confidential knowledge, data,
or other proprietary information relating to products, processes, know-how,
designs, formulas, developmental or experimental work, computer programs, data
bases, other original works of authorship, customer lists, business plans,
financial information, or other subject matter pertaining to any business of the
Company or any of its employees, clients, consultants, or licensees.
After leaving the Company's employment, I will be employed by
___________________ in the position of:                 .
    
Signature of employee
    
Print name
    
Date
Address for Notifications:        




--------------------------------------------------------------------------------






Exhibit C
LIST OF INVENTIONS
NOT RELATED TO THE BUSINESS OF THE COMPANY


Title
Date
Identifying Number or Brief Description
 
 
 
 
 
 
 
 
 
 
 
 

___ No inventions or improvements
___ Additional Sheets Attached
Signature of Employee:                 
Print Name of Employee:                 
Date:                             




--------------------------------------------------------------------------------










